Citation Nr: 0120794	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  00-06 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a low back disorder.

2.  Entitlement to an initial compensable rating for 
residuals of a left ankle sprain.

3.  Entitlement to an initial compensable rating for 
residuals of a right ankle sprain.

4.  Entitlement to an initial compensable rating for a left 
knee disorder.

5.  Entitlement to an initial compensable rating for a right 
knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to June 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The Board remanded the case in February 2001 for the RO to 
schedule the veteran for a hearing before the Board at the 
RO, and it was held in May 2001.

In May 2001, the veteran testified at a videoconference 
hearing before the undersigned member of the Board, in lieu 
of an in person hearing at the RO.


REMAND

The veteran has disagreed with the initial 10 percent rating 
assigned for his low back condition and the noncompensable 
ratings assigned for the service connected residuals of right 
and left ankle sprain and right and left knee conditions.

A VA examination was conducted in July 1999.  The examiner 
indicated that no medical records were available for review.  
The veteran complained of some pain in both ankles, and of 
the low back.  He indicated that he had occasional pain in 
the patellar regions and some stiffness with prolonged 
sitting.  Range of motion testing of the ankles, knees and 
low back was conducted.  The examiner did not discuss whether 
there was pain on range of motion.  It was noted that a MRI 
of the lumbar spine in August 1998 showed a bulging disc 
between the last lumbar vertebra and S1.  It was indicated 
that x-rays of the lumbosacral spine and both knees and ankle 
had been taken.  The diagnoses were mild knee pain with 
normal examination; history of ankle sprains with normal 
examination and low back pain with very little in the way of 
lower extremity pain.  It was indicated that x-rays were 
pending.  July 1999 x-rays reports are included in the claims 
file and do not show the presence of arthritis of the lumbar 
spine, knees or ankle.  

The Board notes that the a June 1998 service medical report 
noted that x-ray studies of the right ankle showed mild 
degenerative changes.  

A May 2000 VA examination report noted that the veteran 
reported left hip pain and that he a low back condition.  
Range of motion testing of the low back was conducted.  There 
was no diagnosis rendered referable to the low back.

In May 2001, the veteran testified that he had received 
private outpatient treatment for pain in his knees and ankles 
at Rock Hill-Greenville Clinic, most recently in May 2001.  
He also testified that he had been sent for x-rays and had a 
scheduled appointment regarding the service-connected back 
condition the week following the hearing.  He testified that 
he had pain and stiffness of both the ankles and the knees.  
He indicated that he had difficulty walking up steps and 
bending his knees.  He also reported that he had spasm, 
stiffness and soreness of the back.  He testified that he had 
been previously told by a doctor that he had arthritis of the 
back.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO has not had an opportunity to consider this new 
legislation with regard to the appellant's claim.

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran has recently testified that he has received 
private medical treatment for the service-connected 
conditions and those records have not been obtained.  In 
light of change in the law brought about by the VCAA, the 
Board finds that the claim must be remanded to obtain 
additional medical evidence identified by the veteran and to 
insure that the appellant receives his due process rights.  
The RO should obtain all private and VA treatment records of 
the veteran.  After all additional evidence has been 
obtained, the veteran should be afforded a VA examination 
which includes clinical findings referable to the extent of 
any functional loss, as required by the Court in DeLuca.  

The service connected left and right knee conditions are each 
rated under Diagnostic Code 5262 pertaining to impairment of 
the tibia and fibula.  The RO did not, however, consider 
whether a compensable rating was warranted under Diagnostic 
Codes 5261 and 5262, pertaining to limitation of flexion and 
extension of the leg.  The Board also notes that the RO has 
not considered whether a higher rating for the low back 
condition is warranted under 5293 pertaining to 
intervertebral disc syndrome or under 5295 pertaining to 
lumbosacral strain.

Under Diagnostic Code 5003 of VA's Schedule for Rating 
Disabilities, degenerative arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.

In addition, the RO should also consider whether the veteran 
is entitled to a "staged" rating for his service-connected 
disabilities as prescribed by Court in Fenderson v. West, 12 
Vet. App. 119 (1999).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the service-connected 
disabilities since July 1999, to include 
Rock Hill-Greenville Clinic which he 
identified during his testimony in May 
2001.  Thereafter, the RO should obtain 
legible copies of all records from any 
identified treatment source not currently 
of record.  In addition, the RO should 
obtain copies of all VA treatment records 
of the veteran since July 1999, that are 
not currently in the claims folder.  Once 
obtained, all records must be associated 
with the claims folder.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
low back and bilateral knee and ankle 
disabilities.  All indicated tests, 
including X-ray and range of motion 
studies, must be conducted.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The RO should furnish 
the examiner with the criteria of 
Diagnostic Codes 5260, 5261 and 5262 
pertaining to the knee disabilities; 5270 
and 5271 pertaining to the ankle 
disabilities; and 5289, 5292, 5293 and 
5295 pertaining to the low back 
disability and request that the examiner 
set forth all pertinent findings on 
examination in relationship to each 
Diagnostic Code criteria.  The examiner 
should provide an opinion as to the 
extent that pain limits the functional 
ability of the each of the knees and 
ankles and of the low back.  The examiner 
should also asked to describe the extent 
to which the each of the ankles, each of 
the knees and the low back exhibit 
weakened movement, excess fatigability, 
incoordination, subluxation or 
instability.  These determinations should 
be expressed in terms of the degree of 
additional range of motion loss.  The 
examiner should also portray the degree 
of additional range of motion loss due to 
pain on use or during flare-ups.  A 
complete rationale for any opinion 
expressed must be provided.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.

4.  After completion of the above 
requested development, the RO should 
review the veteran's claims, to include 
consideration of the Court's directives 
in DeLuca and Fenderson.  If any benefit 
sought on appeal remains denied, then the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
its assistance in completing the above development and trusts 
that it will attend to it in a timely manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




